Title: To George Washington from Charles Scott, 4 December 1790 [letter not found]
From: Scott, Charles
To: Washington, George

Letter not found: from Charles Scott, 4 Dec. 1790. In a report to GW, dated 5 Jan. 1791, Henry Knox wrote that “The Secretary of War, to whom the President of the United States was pleased to refer the address of the representatives of the Counties of Kentucky, and the other counties of Virginia bordering upon and contiguous to the Ohio, as transmitted by General Charles Scott⟨,⟩ in his letter dated the 4th of December last.” Knox proposed replying to the address in the following

manner: “The President of the United States has directed me to inform you, that he has received your address, as transmitted by General Scott in his letter of the 4th of last month. . . .” These references by Knox strongly suggest, but do not conclusively demonstrate, that Scott’s letter of 4 Dec. 1790 was addressed to GW.